 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      J & J SPORTS PRODUCTIONS,               Case No. SA CV 17-00776 WDK (PLAx)
12    INC.,

13                 Plaintiff,                 JUDGMENT

14                    v.

15    YEN B. NGUYEN, et al.,

16                 Defendants.

17
18         Judgment is hereby entered in favor of plaintiff J & J Sports Productions,
19   Inc. and against defendant Crossfit Ava, Inc., an unknown business entity d/b/a
20   Crossfit Ava, the Court having found that the entry of a Default Judgment is
21   appropriate, and against defendant Yen B. Nguyen a/k/a Yen Nguyen, individually
22   and d/b/a Crossfit Ava, upon the Court’s grant of Summary Judgment in favor of
23   plaintiff. [See Doc. Nos. 56; 58.]
24
25         IT IS HEREBY ORDERED AND ADJUDGED:
26         1. Defendants Yen B. Nguyen a/k/a Yen Nguyen, individually and d/b/a
27   Crossfit Ava, and Crossfit Ava, Inc., an unknown business entity d/b/a Crossfit
28   Ava, shall pay the plaintiff, J & J Sports Productions, Inc., $3,300.00 in total
 1   damages. The damages award against defendant Yen B. Nguyen is joint and
 2   several with the award against defendant Crossfit Ava, Inc. Pursuant to Local
 3   Rules 54-10 and 54-11 plaintiff may submit its motion for costs and attorneys’ fees
 4   within fourteen (14) days.1
 5
 6         IT IS FURTHER ORDERED that the Plaintiff shall serve, by United States
 7   mail or by telefax or by email, copies of this Judgment on counsel for the
 8   defendants or the pro se defendants in this matter.
 9
10
11   Dated: September 19, 2019

12                                   _____________________________________
13                                   William Keller
14                                   United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
          The previous award of attorneys’ fees in the amount of $530.00 against
           1


27 defendant Crossfit Ava, Inc. will be offset against any additional request for
   attorneys’ fees. [See Doc. No. 56.]
28
                                             -2-
